Exhibit 10.1

[f8k_fuelstream.htm]
JOINT VENTURE AGREEMENT


This Joint Venture Agreement (the "Agreement"), dated April 11, 2011, by and
between Fuelstream, Inc., a Delaware corporation, with its principal place of
business at 11650 South State Street, Suite 240, Draper, Utah 84020
("hereinafter referred to as Fuelstream"), and Aviation Fuel International,
Inc., a Florida Corporation with its principal place of business at 510 Shotgun
Road, Suite 110, Fort Lauderdale, Florida 33326 (hereinafter referred to as
"AFI").


RECITALS


WHEREAS,  Fuelstream and AFI desire to enter into a joint venture arrangement to
develop  commercial opportunities relating to the acquisition of Jet-A fuel
tanker trucks for the purpose of over-land delivery and sale of Jet-A to
personal, corporate, and commercial aircraft operators; and


WHEREAS, AFI as a Jet-A reseller is in the business of procuring Jet A to sell
to various airlines, corporate purchasers and personal end-users of aviation
fuel; and


WHEREAS, AFI seeks the financial assistance of Fuelstream in acquiring fuel
tanker trucks in order to procure these additional fuel sales.


 
GENERAL DEFINITIONS
 
The following comprise the general definitions of terms utilized in this
Agreement:
 
 
1.           Capital Contribution(s). The capital contribution to the Joint
Venture actually made by FuelStream, including property, cash and any additional
capital contributions made.
 
2.           Profits and Losses. Any income or loss of the joint venture for
federal income tax purposes determined by the Partnership's fiscal year,
including, without limitation, each item of joint venture income, gain, loss or
deduction.


OBLIGATIONS OF THE JOINT VENTURE


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties intending to be legally bound, agree as follows:


1.           FORMATION.  Fuelstream and AFI hereby form a joint venture (the
"Joint Venture") for the term and purposes and in accordance with the provisions
of this Agreement.


2.           PURPOSE.  Fuelstream and AFI wish to create the Joint Venture for
the purpose of acquiring Jet A fuel tanker trucks for over-land delivery and the
sale of Jet-A  to various airlines, corporate purchasers and personal end-users
of aviation fuel.

 
1

--------------------------------------------------------------------------------

 



3.           POWERS.  The Joint Venture shall have all powers reasonably
necessary or incidental to carrying out its purpose.


4.           OFFICE.  The principal office of the Joint Venture will be at  510
Shotgun Road, Suite 110, Fort Lauderdale, Florida 33326.


5.           REQUIREMENTS TO CONDUCT BUSINESS.  Fuelstream and AFI will execute
and file all certificates, and take all other action that may be required to
conduct business.


6.           INSURANCE. Fuelstream and AFI will secure the required insurance in
order to facilitate this Joint Venture Agreement including all General Liability
Coverage to operate on a fuel tanker trucks on an airport, liability including
comprehensive and collision coverage for the vehicle.


7.           TERM AND TERMINATION.
 
a.   Term.  The term of this Agreement will commence as of the date hereof and
will end  upon the earliest to occur of the events specified in subsection (b)
below, or eighteen (18) months thereafter (the “Term”).
 
b.   Termination.  Prior to the end of the Term, this Agreement shall terminate
upon the first to occur of the following:
 
(1)   the acquisition of all common and preferred stock in AFI by Fuelstream;


(2)   by written agreement between Fuelstream and AFI;


(3)   adjudication that either Fuelstream or AFI has filed  a voluntary petition
in bankruptcy, the filing of any petition against it under any bankruptcy or
insolvency law, or its filing of a petition or answer    seeking the appointment
of a receiver of its assets or an arrangement with creditors under any such
laws; or


(4)   breach by either Fuelstream or AFI or of any material covenants under this
Agreement (subject to the provisions set forth below).


8.           CONTRIBUTIONS TO THE JOINT VENTURE.  AFI and Fuelstream shall each
contribute the following to the Joint Venture:


a.           Contributions  by AFI.  Upon the commencement of this Joint
Venture, AFI shall contribute as consideration its knowledge of the fuel
industry and its industry contacts for purposes of acquiring the new fuel tanker
trucks, soliciting the business for the trucks and acquiring the fuel being
pumped into the trucks being used for purposes of the Joint Venture.

 
2

--------------------------------------------------------------------------------

 



AFI shall also contribute all new agreements with end users entered into by AFI
as a reseller  of fuel using the fuel tanker trucks described above (hereafter,
“New Tanker Truck Reseller Agreements”).


b.           Contributions by Fuelstream.  During the Term of this Joint
Venture, as consideration, Fuelstream shall contribute the following:


(1)           working capital of not less than $200,000.00 (the “Working Capital
Amount”) for purposes of acquiring a fuel tanker truck, general liability
insurance as may be required, the initial acquisition of the fuel and
salaries/benefits/taxes to employees(s) to operate the truck.  The parties
hereby acknowledge that Fuelstream has, prior to the execution hereof,
previously delivered $69,500 of the Working Capital Amount to AFI.  The
remainder of the Working Capital Amount shall be deposited in AFI counsel's
trust account within ninety (90) days of execution of this agreement; and,


(2)           such other purposes as the Joint Venture may agree upon.


9.           INTENT TO ACQUIRE.  The parties to this Joint Venture shall, in
good faith, endeavor to negotiate and take all such steps as are reasonably
necessary to effectuate the acquisition of AFI by Fuelstream during the Term of
this Agreement.
 
10.           NOTICE AND CURE OF A MATERIAL BREACH.  If there is a material
breach of this Agreement, the party intending to terminate must give the
defaulting party thirty (30) business days written notice thereof, detailing the
particular action or condition that is claimed to constitute a material
breach.  The defaulting party may cure the breach during this period or take
steps to cure, and if cured, or if the steps taken to cure the breach will do so
within a reasonable period if diligently prosecuted, then this Agreement will
not terminate.


11.           REPRESENTATIONS.  Each of Fuelstream and AFI represent to the
other as follows:


     a.           Authority.  The execution, delivery, and performance by each
of this Agreement and the performance by each of its obligations hereunder (i)
are within their respective power and authority; (ii) have been duly authorized
by all necessary action on the part of their respective governing bodies; (iii)
will not contravene any agreement, instrument, or undertaking binding upon
either or any of their respective assets; and (iv) will not contravene any
agreements with any of lenders or investors of either.
 
 b.   Binding Effect.  This Agreement has been duly executed and delivered by
each party and constitutes the valid, legal, and binding obligation of each
party, enforceable in accordance with its terms.
 
 c.           No Adverse Effects.  There is no pending or, to my knowledge,
threatened action,
        
 
 
3

--------------------------------------------------------------------------------

 

suit or proceeding or investigation before any court, board of arbitration or
arbitrator, governmental body, agency, instrumentality, or official against or
affecting either party, the outcome of which, if adversely determined, would
have a material adverse effect on its business or assets or could adversely
impair the ability of either party to fully perform its obligations under this
Agreement.


    d.   No Other Agreements.  Neither party is a party to any agreement or
instrument or subject to any restriction having a materially adverse effect on
its business, operations, property, assets, or condition, financial or other, or
its ability to perform its obligations under this Agreement or any agreement or
instrument hereunder and is not in default in the performance, observance, or
fulfillment of the material obligations, covenants, or agreements contained in
any agreement or instrument or by which any of its property or assets is bound.


    e.           No Defaults.  Neither party is in default under any applicable
order, writ, injunction, or decree of any court, governmental department, board,
or agency, or instrumentality of any arbitrator.


12.           INTERESTS, PROFITS AND LOSSES, AND DISTRIBUTIONS.  AFI shall have
a 50% interest in all of the assets of the Joint Venture and in the profits and
is chargeable with such percentage of the losses of the Joint
Venture.  Fuelstream shall have a 50% interest in all of the assets the Joint
Venture and in the profits and is chargeable with such percentage of the losses
of the Joint Venture.  After the end of each calendar quarter, any funds that
AFI and Fuelstream determine are not required for the payment of the Joint
Venture's obligations or for the purposes of the Joint Venture will be
distributed in accordance with the parties' respective interest in the Joint
Venture. The contacts and goodwill of AFI shall not be considered an asset for
purposes of calculating any distribution.


13.           MANAGEMENT.


     a.           Managers.  Sean Wagner and Mark Klok or such other designees
of AFI and Fuelstream, respectively, will act as the managers (the "Managers")
of the Joint Venture.


     b.           Power and Authority.  Subject to the provisions of subsection
(c), below, the Managers will have full power and authority to conduct and
manage the business of the Joint Venture and to undertake and implement, on
behalf of the Joint Venture, all Joint Decisions (as defined below) approved by
Fuelstream and AFI.


     c.           Joint Decisions.  None of the following matters ("Joint
Decisions") may be undertaken by or on behalf of the Joint Venture, and no
expenditures or obligations may be incurred in connection therewith, without the
prior consent or approval of both Fuelstream and AFI:


(1)   Acquisition of the Fuel Tanker Truck

 
4

--------------------------------------------------------------------------------

 




 
(2)   Location of the Fuel Tanker Truck;
 
(3)   Liquidation of any of the assets of the joint venture.
 
     d.           Requirement of Good Faith.  The Managers, on behalf of the
Joint Venture, shall diligently and in good faith manage the business of the
Joint Venture and implement or cause to be implemented any Joint Decisions, and
otherwise conduct the business of the Joint Venture in accordance with this
Agreement.
 
    e.   Collections and Distributions.  The Managers will collect all sums
payable to the Joint Venture and will distribute such amounts, after expenses of
the Joint Venture, to the parties in accordance with their joint instructions
or, if no such joint instructions are given, on an equal basis.


    f.   Books and Records.  The Managers will maintain the records and books of
account for the Joint Venture.  Both Fuelstream and AFI shall at all reasonable
times have access to, and may inspect and make copies of, such books of account
and all other books and records of the Joint Venture and the Managers.


14.           BANK ACCOUNTS.  All sums received and all other funds of the Joint
Venture will be deposited in the joint names of Fuelstream and AFI in such bank
accounts as both Fuelstream and AFI designate from time to time, and withdrawals
from such accounts may be made upon the signature of such persons or persons as
both Fuelstream and AFI shall from time to time designate.


15.           TRANSFERS OF INTEREST IN THE JOINT VENTURE.  Neither party may,
without the prior written consent of the other party, sell, assign, or transfer
in any way, or mortgage, hypothecate, or otherwise encumber either of their
respective interests in the Joint Venture.  Any attempted action in violation of
this provision will be null and void.


16.           LIQUIDATION.


     a.           Manner of Liquidation.  Should Fuelstream not complete the
acquisition of AFI by the end of the Term, upon termination of this Agreement,
all assets of the Joint Venture must be liquidated as quickly as practicable,
but in a manner that minimizes losses occurring in such liquidation.  Fuelstream
and/or AFI may bid for and purchase any of the remaining assets of the Joint
Venture.
 
 
  b.           Payment of Proceeds.  The proceeds of the liquidation are to be
applied in the following order of priority:
 
           i.    payment of $69,500 as a breakup fee to AFI;
 
           
 
5

--------------------------------------------------------------------------------

 

 
                            
 ii.   assignment to AFI of all New Tanker Truck Supply Agreements;
 
iii.   payment to Fuelstream of the Working Capital Amount in cash, or in
property (which property may include any vehicles purchased by or assigned to
the Joint Venture) if the Joint Venture does not possess sufficient cash;


 iv.   payment of the expenses of the liquidation including all costs and
reasonable attorney's fees, both outstanding and future fees related to the
liquidation;


 v.   payment of all other debts and obligations of the Joint Venture, and the
creation of a reserve for any contingent liabilities of the Joint Venture; and


 vi.           payment of the balance, if any, to the parties in proportion with
their interests in the Joint Venture as set forth in Section 12.


17.           NOT A PARTNERSHIP.  This Agreement shall not be deemed to create a
partnership or any other entity between Fuelstream and AFI.
 
18.           INTEGRATION:  GOVERNING LAW.  This Agreement merges and supersedes
all prior Agreements between the parties hereto, and shall be governed by, and
construed in accordance with, the domestic laws of the State of Florida. Venue
shall lie in Broward County, Florida.


19.           INDEMNIFICATION OF THE JOINT VENTURERS. The parties to this
Agreement shall have no liability to the other for any loss suffered which
arises out of any action or inaction if, in good faith, it is determined that
such course of conduct was in the best interests of the Joint Venture and such
course of conduct did not constitute negligence or misconduct. The parties to
this Agreement shall each be indemnified by the other against losses, judgments,
liabilities, expenses and amounts paid in settlement of any claims sustained by
it in connection with the Joint Venture.


20.           ATTORNEY'S FEE. In the event either party files an action to
enforce the terms and conditions of this Joint Venture Agreement, the prevailing
party shall be entitled to the recovery of its costs and reasonable attorney's
fees, including the costs and fees of any appeal.


21.           SURVIVAL.  All the representations and covenants contained in this
Agreement will survive the termination of this Agreement.


22.           AMENDMENTS.  No modification, amendment, or waiver of any
provision of this Agreement, or consent to any departure by either party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the other party.


23.           INTEGRATED AGREEMENT. This Agreement constitutes the entire

 
6

--------------------------------------------------------------------------------

 



understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no agreements, understandings, restrictions or
warranties among the parties other than those set forth herein provided for.


24.           SEVERABILITY.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.


25.           COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.


           IN WITNESS WHEREOF, the parties have executed this Joint Venture
Agreement to be effective as of the date first written above.


FUELSTREAM, INC.


By:  /s/ Mark Klok

Name: Mark Klok

Title:  Chief Executive Officer





AVIATION FUEL INTERNATIONAL, INC.


By: /s/ Sean Wagner

Name: Sean Wagner


Title: Chief Executive Officer

 
7

--------------------------------------------------------------------------------

 
